Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia “an optical correction apparatus for correcting the aberration of the non-spherical window component, wherein the correction apparatus comprises a cylinder lens and a second correction lens movable relative to the cylinder lens, and wherein the cylinder lens is positionally fixed relative to the non-spherical window component.
Kunick et al. teaches an optical correction apparatus (30) for correcting the aberration of the non-spherical window component (8:27-31), wherein the correction apparatus comprises a cylinder lens (34) and a second correction lens (38) movable relative to the cylinder lens (7:37-39).  However, Kunick et al. does not teach the cylinder lens is positionally fixed relative to the non-spherical window component.  Therefore Kunick et al. does not meet all of the limitations of the current claim.
Noda et al. teaches an observation optical system wherein the cylinder lens (61b) does not move in the x-y-x directions relative to the window component (FIG. 7).  However, Noda et al. does not teach the cylinder lens is rotationally fixed, in order to be positionally fixed, as well.  Therefore Noda et al. does not meet all of the limitations of the current claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795